Title: General Orders, 5 July 1777
From: Washington, George
To: 

 

Head-Quarters Morristown, July 5th 1777.
Salerno.SalemStanford.


The Court Martial whereof Col. Stewart is president, is to sit to morrow morning at 9 o’clock—A serjeant from each brigade to attend the court, to summon witnesses and perform other necessary services, that greater dispatch may be made in trials.
The several regiments to which any persons, who were selected as pioneers have been returned, as unfit for duty, are forthwith to supply others in their stead—Genl Conway’s brigade will also furnish its quota of pioneers—All to be able bodied men fit for the business of pioneers.
The Captains, or commanding officer of every company or troop, must immediately make out a Muster roll for his company, or troop, taken to the last day of June—The troops are to be mustered every month, and with the greatest exactness; therefore the strictest attention must be paid to this duty. The date of every soldiers inlistment, whose first pay has not been drawn, must be inserted in the next Muster-roll—The time for which the men inlisted must be inserted in every future muster roll. The officers will remember, that at every Muster—five rolls are to be made out, signed and sworn to by the captain, or commanding officer of the company or troop, and other commissioned officer—The Brigadiers will excuse the regiments from duty the day they are mustered, if circumstances will admit of it.
The firing of two pieces of Artillery, will be a signal for striking tents, and loading the baggage; upon which it is expected that every possible dispatch will be used.
The Quarter Master General will endeavour to have his horses all shod, and in order for a sudden march.
The great complaint for want of Shoes, makes it necessary for the General to recommend to the commanding officers of Corps, to use every means in their power to procure this necessary article for their men; and not depend wholly upon the Clothier General whose resources and opportunities of providing, are not equal to the demand. Nor does it matter who provides them, as the soldier is only entitled to a suit from the public, or the value of it.
The General directs, that each regiment will not delay providing oil for their locks—This is easily made from the offal at the slaughter-pens.
The troops are to be exercised in the manœuvring whilst the army lays encamped here—This is to be done in the cool of the day.
The General orders that no soldier shall bath in the heat of the day, nor stay long in the water at a time.

The slaughter pens are to be removed from the brooks which afford water for the army—The offal to be buried once a day.
As nothing can be more comfortable and wholesome to the army than vegetables, every encouragement is to be given to the Country people, to bring them in; The least insult, or abuse to any of them coming to, or returning from market will be severely punished.
The General recommends temporary ovens to each brigade, which, by men who understand it, can be erected in a few hours—Bread baked in these, will be much wholesomer, than the sodden cakes which are but too commonly used.
The General likewise recommends it to the Brigadiers, and officers commanding brigades, to have springs sought for, and opened; and barrels sunk in them, for the more conveniently supplying the troops with water.
All commanding officers of corps are to see that proper necessaries are immediately provided for the sake of decency and cleanliness.
Divine service to be performed to morrow, in all the regiments which have chaplains.
